Citation Nr: 1743947	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for an eye disability.

2.   Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Scott A. Scurfield, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2017. A transcript of the hearing has been associated with the claims file. At the hearing, the VLJ acknowledged that the Veteran's attorney was not able to attend the hearing, and the Veteran affirmatively stated on the record that he wished to testify without his attorney present.

At the hearing, the Veteran contended that he appealed the issue of entitlement to service connection for schizoaffective disorder. The VLJ took testimony on that issue with the understanding that if the Board does not have jurisdiction over it, a decision would not be issued as to that issue. As will be discussed further below, a review of the record reveals that the Veteran filed a timely notice of disagreement as to the June 2011 rating decision, which denied both entitlement to service connection for schizoaffective disorder and an eye disability.  The RO did not provide the Veteran with a Statement of the Case addressing the psychiatric disability issue.  Thus, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current visual disability other than refractive error. There was no superimposed disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.03 (c), 3.303, 3.304, 3.307, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his attorney has alleged any deficiency in VA's duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service." 38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA regulations provide that refractive error does not constitute a "disease" or injury" within the meaning of applicable legislation for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2016); Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003). Therefore, service connection may not be allowed for refractive error of the eyes. See VAOPGCPREC 82-90 (July 18, 1990). Service connection could be granted for superimposed disease or injury.

The Veteran contends that he is legally blind as a result of gas chamber training he performed during active service.  He stated that when he entered service in 1975, he was not wearing glasses, and that he was not told he needed glasses.  He stated that after training with gas masks, he remembers burning sensations in his eyes, and that shortly thereafter, he started having vision problems.  He testified that it is a struggle to see images or light or read without his glasses on.

The Veteran's report of medical examination on enlistment indicates that he had distance vision of 20/100 OD and 20/50 OS. Both eyes were correctable to 20/20 with glasses. Service treatment records from August 1975 note that the Veteran's unaided distant vision was 20/40 OD and 20/30 OS. Service treatment records from September 1975 show that the Veteran's visual acuity without prescription was 20/40 OD and 20/30 OS. Refractive amblyopia was noted. Service treatment records from March 1976 show the Veteran had 20/40 unaided near vision bilaterally, and 20/70 OD and 20/40 OD unaided distance vision. In April 1978, the Veteran's complained of his eyes hurting. His uncorrected distance vision was 20/40 OD and 20/30 OS. The impression was eye strain from refractive error. At his exit examination, his unaided distance vision was 20/100 OD and 20/70 OS. His near vision was J-1 in the left eye and J-2 in the right. His corrected vision was 20/35 OD and 20/20 OS.

The Veteran was afforded a VA examination for his eyes in April 2011. On examination, the Veteran reported blurriness in both eyes. On physical examination, his optic nerve was small and tipped bilaterally. His vessel and macula were within normal limits bilaterally. He had multiple vitreous floaters in the right eye and vitreous floaters in the left. Periphery showed inferior islands of lattice degeneration without fluid in the right eye and islands of lattice generation without fluid in the left. There were no visual field defects. His visual acuity was not worse than 5/200. There was no corneal disorders or lens abnormalities. There were also no physical findings of abnormal lacrimal duct function; abnormal eyelids; chronic conjunctivitis; residuals of eye injury; lagophthalmos; symblepharon; ptosis; nystagmus; eyelash loss; or eyebrow loss. The examiner diagnosed myopic astigmatism with presbyopia. The problem associated with that diagnosis was blurred vision. The examiner stated that the Veteran was correctable to 20/20 in each eye at distance and near with glasses and no visual disability could be found.

VA treatment records dated until July 2013 show that the Veteran wore glasses but do not indicate any other complaints related to his eyes.

Dorland's Medical Dictionary (30th edition) defines astigmatism as "an unequal curvature of the refractive surfaces of the eye," and defines presbyopia as "hyperopia and impairment of vision due to advancing years or to old age." Astigmatism and presbyopia are both types of refractive error.

With regard to the Veteran's refractive error (astigmatism and presbyopia), as noted above, refractive error of the eye does not constitute a "disease" or "injury" for VA compensation purposes. In this case, the Veteran's refractive error for distance vision was only slightly increased at separation in the left eye. Specifically, on entrance, the Veteran's distance vision was 20/100 OD and 20/50 OS and on separation, his unaided distance vision was 20/100 OD and 20/70 OS. No refractive error for near vision was noted at separation. Examination of his eyes at separation was noted as normal. Therefore, there is no evidence indicating superimposed disease or injury manifesting in a current disability other than refractive error.  Indeed, no examiner has identified an acquired pathology.  Therefore, service connection may not be granted for the Veteran's vision problems due to refractive error.

The Board acknowledges the lay statements submitted by the Veteran in support of his claim. Specifically, the Board acknowledges that the Veteran has stated that he is "legally blind", that his vision severely decreased in-service and has continued to decrease since that time, and his wife's statement that the Veteran's eye sight "wasn't that bad" when they first met in 1995 but has gotten worse. The Board that to be blind for VA purposes, the visual acuity must be 20/200 or worse in the better eye while wearing corrective lenses. There is no evidence of record that demonstrates that this is the case. Second, even accepting that the Veteran's eye sight has decreased since service, these statements do not tend to show superimposed disease or injury in service, or that his vision problems are due to a disease or injury other than refractive error.

The Board also acknowledges that the Veteran maintains that his vision problems are in fact due to the incidents he alleges occurred in service (exposure to gas during training). However, as explained above, other than refractive error, the Veteran has no visual disability. The Veteran's April 2011 VA examination shows that he has astigmatism and presbyopia, which are types of refractive error that do not constitute diseases or injuries for VA compensation purposes. While the Board acknowledges the incidents he reported in service, the Board finds the fact that the Veteran's refractive error was almost identical at enlistment and separation from service to be the most probative evidence of record as to whether there was superimposed disease or injury. The Board adds that the Veteran is not shown to have the education, experience, or training to diagnose ophthalmological conditions. 38 C.F.R. § 3.159(a).

In summary, the Board concludes that the refractive error does not constitute a "disease" or "injury" for VA compensation purposes, and the Veteran's refractive error is not shown to have been subject to superimposed disease or injury in service; therefore, service connection for a vision disability (due to refractive error) is not warranted.


ORDER

Entitlement to service connection for an eye disorder is denied.


REMAND

In June 2011, the Veteran filed a notice of disagreement indicating that he disagreed with the RO's June 10, 2011 rating decision, which denied the Veteran's eye disability claim (adjudicated above), as well as a service-connection claim for schizoaffective disorder.  Because the Veteran stated he disagreed with the rating decision generally, and did not specify that he only wished to appeal his eye disability claim, the Board will construe the Notice of Disagreement liberally as one filed in response to both issues adjudicated in the June 2011 rating decision.  

As the Veteran has not been provided a Statement of the Case or given an opportunity to perfect his appeal as to that issue, the Board takes jurisdiction over this issue for the limited purpose of remanding it so that a Statement of the Case may be issued and the Veteran given an opportunity to perfect his appeal. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case (SOC) pertaining to the issue of entitlement to service connection for schizoaffective disorder.  Also advise him that, upon receipt of this SOC, he must still file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this claim to the Board.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this issue be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302, etc. (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


